          Case 3:15-cv-03747-JD Document 486 Filed 09/23/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                           Civil Minutes


 Date: September 22, 2020                                              Judge: Hon. James Donato

 Time: 19 Minutes

 Case No.        3:15-cv-3747-JD
 Case Name       In re Facebook Biometric Information Privacy Litigation

 Attorney(s) for Plaintiff(s):     Jay Edelson
 Attorney(s) for Defendant(s):     Michael Rhodes (Facebook); Greg Nespole (Levi & Korsinsky)

 Deputy Clerk: Melinda K. Lock                                     Court Reporter: Pamela Hebel

                                         PROCEEDINGS

Motion for Temporary Restraining Order -- Held (by Zoom)

                                     NOTES AND ORDERS

The Court takes argument on the motion for a temporary restraining order filed by plaintiffs and
the class against Levi & Korsinsky LLP. Dkt. No. 477.

Levi & Korsinsky represents that the opt-out solicitations at issue ran only on Facebook, and
were taken down on September 18, 2020. Levi & Korsinsky has received approximately 3,000
responses.

The Court finds the use of the term “claim” in the solicitations, and the timing of the solicitations
(published well in advance of the court-approved class notice), to be deceptive and misleading.

Class counsel, Facebook’s counsel and Levi & Korsinsky are directed to meet and confer on a
curative notice to be sent to the 3,000 individuals who responded to the ads posted by Levi &
Korsinsky. The parties may seek the Court’s assistance if they are not able to come to an
agreement. Levi & Korsinsky will not run any further advertisements or opt-out solicitations, or
communicate in any way with the 3,000 respondents, in the meantime.

Levi & Korsinsky’s request for leave to file a sur-reply (Dkt. No. 483) is granted, and the TRO
motion (Dkt. No. 477) is terminated without prejudice to renewal as circumstances may warrant.
